Citation Nr: 0710109	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-31 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to February 27, 
2003 for the grant of service connection for the residuals of 
frostbite of the right lower extremity.

2.  Entitlement to an effective date prior to February 27, 
2003 for the grant of service connection for the residuals of 
frostbite of the left lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

In October 2006, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran applied for service connection for a 
bilateral foot disorder ("frozen feet") in April 1946, and 
was denied the same by an April 1946 rating decision.  His 
claim was reconsidered and denied by rating decision in June 
1947.  He did not perfect an appeal of either decision.  

2.  The veteran's formal application to reopen his previously 
denied claim for service connection for residuals of 
frostbite of the lower extremities was received on February 
27, 2003.

3.  There was no communication by the veteran or a duly 
appointed representative after June 1947 and prior to 
February 27, 2003 indicating an intent to apply for service 
connection benefits for residuals of frostbite of the lower 
extremities.	



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 27, 
2003 for the grant of service connection for residuals of 
frostbite of the right lower extremity have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date prior to February 27, 
2003 for the grant of service connection for residuals of 
frostbite of the left lower extremity have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for an earlier effective date; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in January 2007, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

Effective Dates

The veteran seeks an earlier effective date for the grant of 
service connection for his lower extremity disabilities.  
Specifically, he contends that his disability compensation 
should be effective back to 1946, when he first filed a claim 
referable to his bilateral foot disorder.

The effective date of an award of compensation based on a 
claim reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

Effective dates for service connection based on an original 
claim are not based on the date the condition began and 
cannot be any earlier than date of receipt of claim.  See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding 
that "the effective date of an award of service connection 
is not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").  
The record reveals that in April 1946, the veteran applied 
for disability compensation based on his service, claiming 
"frozen feet."  That claim was denied by rating decision in 
April 1946, as a disability of the feet was "not found on 
last examination."  The claim was reconsidered and again 
denied in June 1947, based on the Revised Schedule for Rating 
Disabilities.  The veteran did not appeal either rating 
decision.  Therefore, those decisions are considered final. 
Veterans Regulation No. 2(a), Part II, Par. III; Department 
of Veterans Affairs Regulation 1008.  Final claims can be 
reopened only upon submission of new and material evidence.  
38 C.F.R. § 3.160 (2006).

The VA did not receive any subsequent correspondence or 
medical evidence from the veteran that can be construed as an 
informal claim for service connection for a foot disorder 
until his formal claim in February 2003.  In the context of 
that claim, evidence sufficient to reopen the previously 
denied claim, and prove the requisite elements of service 
connection under 38 C.F.R. § 3.303 (2006) was submitted, and 
the claim was granted.  The effective date was set at the 
date of receipt of the ultimately successful claim.

Although there is no question that the veteran had a 
bilateral foot disability prior to February 2003, the fact 
remains that he did not submit a successful claim until that 
time.  The effective date of a grant of service connection is 
not determined by the date the disorder became apparent.  See 
Lalonde v. West, supra.  Instead, in the context of a claim 
reopened after final adjudication, the effective date shall 
not be earlier than the date of receipt of the application on 
which the claim is granted.  38 C.F.R. § 3.400 (2006).  

While the Board is sympathetic to the veteran, it is bound by 
the applicable statutes and regulations.  In this case, an 
effective date prior to February 27, 2003 is not warranted.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date prior to February 27, 2003 
for the grant of service connection for the residuals of 
frostbite of the right lower extremity is denied.

Entitlement to an effective date prior to February 27, 2003 
for the grant of service connection for the residuals of 
frostbite of the left lower extremity is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


